Citation Nr: 0020485	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  97-29 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder due 
to exposure to herbicides.

2.  Entitlement to service connection for post-operative 
residuals of stomach cancer.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to March 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the RO 
which, among other things, denied service connection for a 
skin disorder due to exposure to herbicides, and denied 
service connection for post-operative residuals of stomach 
cancer and PTSD.

The RO in New York, New York, denied a claim of service 
connection for PTSD by a decision entered in February 1996.  
The veteran was notified of the RO's determination, and of 
his appellate rights, but did not initiate an appeal within 
one year.  (Although the file copy of the RO's notice letter 
is undated, a VA Form 21-8947 (Compensation and Pension 
Award) of record shows that the letter was mailed to the 
veteran on February 23, 1996.)  As a result, the February 
1996 decision became final.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.1103 (1999); 38 C.F.R. 
§ 20.302 (1995).  Accordingly, the question must now be 
addressed of whether new and material evidence has been 
received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (1999); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

By a decision entered in May 1999, the RO in Winston-Salem 
adjusted the non-service-connected disability pension 
benefits payable to the veteran.  The veteran filed a notice 
of disagreement with regard to the RO's determination in 
August 1999, and was furnished a statement of the case (SOC) 
in January 2000.  In April 2000, however, his pension was re-
adjusted, and no substantive appeal as to that matter was 
thereafter received.  Consequently, an appeal of that matter 
has not been properly perfected.  See 38 U.S.C.A. §§ 7105, 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).



FINDINGS OF FACT

1.  By a written communication dated in May 2000, the veteran 
withdrew from appeal his claims of service connection for a 
skin disorder due to exposure to herbicides and post-
operative residuals of stomach cancer.

2.  By a decision entered in February 1996, the RO in New 
York, New York, denied a claim of service connection for 
PTSD.  The veteran was notified of the RO's determination, 
and his appellate rights, but did not initiate an appeal 
within one year.  New evidence has been received since the 
time of the February 1996 decision which is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

3.  The veteran has been given a diagnosis of PTSD, and the 
record contains medical evidence which tends to link current 
symptomatology to claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The claim of service connection for a skin disorder due 
to exposure to herbicides has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.204 (1999).

2.  The claim of service connection for post-operative 
residuals of stomach cancer has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.204 (1999).

3.  New and material evidence has been received to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1110, 
5108, 7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156, 20.200, 20.201, 20.1103 (1999); 38 C.F.R. § 20.302 
(1995).

4.  The claim of service connection for PTSD is well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Skin Disorder and Residuals of Stomach Cancer

An appellant may withdraw an appeal to the Board by 
submitting a written request to do so at any time before the 
Board promulgates a final decision on the matter in question.  
See 38 C.F.R. § 20.204(b) (1999).  When an appellant does so, 
the withdrawal effectively creates a situation where there is 
no longer an allegation of error of fact or law with respect 
to the determination that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 1991).

In the present case, the veteran, by a written communication 
dated in May 2000, withdrew from appeal his claims of service 
connection for a skin disorder due to exposure to herbicides 
and post-operative residuals of stomach cancer.  As he has 
clearly expressed his desire to withdraw the claims, and has 
done so in writing, the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204 (1999).  
Consequently, further action by the Board on these claims is 
not appropriate.  38 U.S.C.A. § 7105(d) (West 1991).  The 
portion of the appeal pertaining to these two claims is 
therefore dismissed.

II.  PTSD

The veteran maintains that service connection should be 
granted for PTSD.  He contends that his current 
symptomatology can be attributed to stressors he experienced 
during active duty in Vietnam.

As noted above, the matter of the veteran's entitlement to 
service connection for PTSD has been the subject of an 
adverse prior final decision.  See Introduction, supra.  As a 
result, service connection for that condition may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (1999); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 
Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 
(1993).  "Material" evidence is evidence which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the evidence received since the time of 
the last final disallowance includes a report from the 
Department of the Navy, Headquarters, United States Marine 
Corps, dated in December 1999, showing that a Martin Joseph 
Hanlon, Company A, 11th Motor Transport Battalion, was killed 
in action on December 27, 1970.  The evidence also includes 
another report from the Navy Department, dated in July 1997, 
showing that on December 27, 1970, a five-ton truck in the 
11th Motor Transportation Battalion detonated a mine, causing 
major damage to the vehicle and killing one Marine (a .50 
caliber gunner).  This evidence was not available for VA 
review in February 1996, and is neither cumulative nor 
redundant of the evidence then of record.  Moreover, inasmuch 
as the evidence tends to corroborate one of the veteran's 
alleged stressors (in a November 1988 statement, the veteran 
described a traumatic event closely paralleling that outlined 
in the Navy Department's July 1997 and December 1999 
reports), the Board is satisfied that the evidence is so 
significant that it must be considered in order to fairly 
decide the merits of his claim.  The claim is therefore 
reopened.

If the Board concludes that new and material evidence has 
been received to reopen a claim, it must then determine 
whether the claim is well grounded.  See, e.g., Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  The 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the claim of 
service connection for PTSD is well grounded.  This is so 
because the record contains numerous medical reports 
indicating that the veteran has PTSD, and that the condition 
is attributable to alleged in-service stressors.  See, e.g., 
Cohen v. Brown, 10 Vet. App. 128, 136-37 (1997); Zarycki v. 
Brown, 6 Vet. App. 91, 99 (1993).  Consequently, to this 
extent, the appeal is granted.


ORDER

The appeal pertaining to the claim of service connection for 
a skin disorder due to exposure to herbicides is dismissed.

The appeal pertaining to the claim of service connection for 
post-operative residuals of stomach cancer is dismissed.

The claim of service connection for PTSD is reopened and 
determined to be well-grounded; to this extent, the appeal is 
granted.


REMAND

As noted above, the Board has determined that the claim of 
service connection for PTSD is well grounded.  Because the 
claim is well grounded, VA has a duty to assist the veteran 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The records shows that the RO has contacted the Department of 
the Navy, Headquarters, United States Marine Corps, for 
purposes of verifying the veteran's claimed stressors.  It 
appears, however, that the RO has not provided the service 
department with an exhaustive list of all stressors alleged 
by the veteran.  The duty to assist requires that this matter 
be developed further.  A remand is therefore required.  
38 C.F.R. § 19.9 (1999).

The record does not appear to contain a complete copy of the 
veteran's service personnel record, and it is unclear from 
the record which of the veteran's alleged stressors have been 
medically determined to be sufficient to cause PTSD.  These 
matters should also be developed on remand.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

		1.  The veteran should be contacted, 
through his representative, and asked to 
provide a complete list of alleged in-
service stressors.  He should be asked 
to provide as much detail as possible 
regarding each stressor alleged, 
including dates, times, locations, units 
of assignment, names of others who were 
involved, and the specifics of each 
event experienced.  He should be 
notified that this sort of detail is 
absolutely necessary if meaningful 
research into his stressors is to be 
conducted.  He should also be informed 
that it would be helpful for him to 
obtain corroborating statements from 
others who witnessed the claimed events.

		2.  After the above development has been 
completed, the RO should make copies of 
all documents in the file containing 
descriptions of the veteran's alleged 
stressors, to include the report of a 
psychiatric examination at the Watertown 
Correctional Facility, conducted on 
March 11, 1988; a document prepared by 
the veteran entitled, "My Life," dated 
November 3, 1988; the report of a VA 
psychiatric examination, dated December 
21, 1995; the report of a VA psychiatric 
examination, dated April 30, 1996; a 
Statement in Support of Claim from the 
veteran, dated September 1, 1996; and a 
document prepared by the veteran 
entitled, "Stressor Statement," dated 
August 21, 1998.  Using these documents, 
and any other information obtained from 
the veteran pursuant to this remand, the 
RO should compile an exhaustive list of 
all stressors alleged by the veteran.

		3.  The RO should request a complete 
copy of the veteran's service personnel 
file from the service department, and 
should ask the service department to 
provide as much information as possible 
about his or his unit's having engaged 
in combat.  The RO should specifically 
ask the service department whether the 
veteran was in receipt of combat action 
or hazardous duty pay while on active 
duty in Vietnam and, if so, whether the 
receipt of such pay is indicative of 
actual combat.  The response received 
should be associated with the claims 
folder.

		4.  The RO should send the information 
received from the service department, 
copies of all documents listed in 
paragraph (2), above, and the exhaustive 
list of the veteran's alleged stressors, 
prepared by the RO, to the Department of 
the Navy, Headquarters, United States 
Marine Corps, for verification of the 
reported stressors.  The service 
department should be asked to indicate 
whether any additional information is 
required of the veteran to conduct its 
research and, if so, he should be asked 
to provide the additional information.

		5.  After the above development has been 
completed, the RO should have the 
veteran examined by a psychiatrist.  The 
psychiatrist should be asked to review 
the claims folder, examine the veteran, 
and provide an opinion as to whether the 
veteran has symptomatology which meets 
the diagnostic criteria for PTSD.  
Consideration should be given to any 
evidence which supports the veteran's 
claims of in-service stressors, or the 
lack thereof.  If it is the examiner's 
conclusion that the veteran does not 
have PTSD, the examiner should discuss 
and reconcile his opinion with that 
contained in the medical reports of 
record which indicate that the veteran 
does have PTSD.  If it is the examiner's 
conclusion that the veteran does have 
PTSD, the examiner should review the 
exhaustive list of stressors prepared by 
the RO, and should indicate which of the 
alleged stressor(s) are of sufficient 
severity as to reasonably result in 
PTSD.  In so doing, the examiner should 
discuss the relevant diagnostic 
provisions of DSM-III, DSM-III-R and DSM 
IV, applying those criteria which are 
most favorable to the veteran in each 
instance.

		6.  The RO should thereafter take 
adjudicatory action on the claim of 
service connection for PTSD.  If the 
benefit sought is denied, a supplemental 
SOC (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



